Citation Nr: 1628781	
Decision Date: 07/19/16    Archive Date: 07/28/16

DOCKET NO.  10-26 428	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for a right ankle disability.

2.  Entitlement to service connection for a right hip disability.

3.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for hypertension.

4.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for diabetes mellitus.

5.  Entitlement to a disability rating in excess of 80 percent for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Henriquez, Counsel


INTRODUCTION

The Veteran had active service from December 1976 to November 1980.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina, which denied service connection for a right ankle disability and for a right hip disability.

The Veteran testified at a Travel Board hearing in February 2011.  A transcript of the hearing is associated with the claims file.  

In January 2012, the Board remanded the claims for further development.  

With respect to the other issues listed on the first page of this decision, in a December 2015 rating decision, the RO increased the disability rating for service-connected bilateral hearing loss to 80 percent, and in an April 2016 rating decision, the RO denied reopening the claims of service connection for hypertension and diabetes mellitus based on a lack of new and material evidence.  The Veteran filed a timely notice of disagreement (NOD) in June 2016 with respect to these issues, seeking a higher rating for bilateral hearing loss and requesting that his claims for service connection for hypertension and diabetes mellitus be reopened and granted.  The RO has not issued a statement of the case (SOC) with respect to the foregoing notice of disagreement.  Therefore, remand is necessary for issuance of a SOC.  See Manlincon v. West, 12 Vet. App 238, 240-241 (1999).

In addition, the issue of entitlement to service connection for a right hip disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

No right ankle disability resulting from service is shown.


CONCLUSION OF LAW

The criteria for service connection for a right ankle disability have not been met.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. § 3.303 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

The requirements of 38 U.S.C.A. §§ 5103  and 5103A have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  VA notified the Veteran in November 2009, prior to the initial adjudication of the claim, of the information and evidence needed to substantiate and complete the claim, to include notice of what part of that evidence is to be provided by the claimant, what part VA will attempt to obtain, and how disability ratings and effective dates are determined. 

The duty to assist the Veteran also has been satisfied in this case.  The service treatment records, private treatment records, VA treatment records and a VA examination report are all in the claims file.  Moreover, the Board concludes that there has been substantial compliance with remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998).  The case was remanded in January 2012, in order to obtain records from the Social Security Administration.  On remand, the requested records were obtained by the RO and associated with the claims file.

Analysis

Service connection is granted for disability resulting from disease or injury incurred in or aggravated by active duty.  38 U.S.C.A. § 1131; 38 C.F.R. §§ 3.303, 3.304. Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).

Generally, in order to establish service connection, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).

The Veteran contends that service connection is warranted for a right ankle sprain because the disability began in service when he fell while laying telephone lines and was injured.

A review of the service treatment records shows that in November 1978, the Veteran reported falling on his right leg while playing football and that he experienced dull, intense pain upon standing from a sitting position.  He denied any swelling or discoloration.  Examination revealed mild tension.  The impression was strain.  On discharge examination in March 1980, the Veteran's feet and lower extremities were determined to be clinically normal.

On VA examination in January 2010, the Veteran reported that he first experienced right ankle pain in the late 1970s.  He reported that he sprained his right ankle when he slipped and fell while working with a telephone cable.  He stated that he has had residual right ankle pain ever since and that the rest of the time in the service served as a slow aggravation to the right ankle symptoms because of all the work and strenuous activity he was doing.  Physical examination of the right ankle revealed plantar flexion to 45 degrees, dorsiflexion to 15 degrees, inversion to 35 degrees, and eversion to 25 degrees, all of which were performed with mild end-of-range pain which were not additionally limited following repetitive use.  There was tenderness to palpation of the lateral malleolus but no right ankle warmth, redness, swelling or crepitus.  There was normal strength and stability of the right ankle.  Plain films of the Veteran's right ankle were read as normal.  The diagnosis was right ankle sprain, resolved.  The examiner opined that it is less likely than not that any right ankle disability is related to the Veteran's active duty in service.  The examiner noted that the Veteran was seen one time while in the service for right leg pain but it was a very nonspecific visit and there did not appear to be any sort of focus of the right ankle region.  Even if there was documentation of right ankle sprain, it did not appear that it led to chronic residual disability.

During the hearing before the undersigned, the Veteran stated that he had not sought treatment for his right ankle in the last couple of years.  He stated that he treated the pain by exercising and taking over-the-counter medication.

VA treatment records dated in October 2014 show that the Veteran complained of right ankle pain, however, a right ankle disability was not diagnosed.  The Veteran's Social Security Administration  (SSA) disability decision noted no additional evidence of an ongoing and/or diagnosable disability of the right ankle. 

After a careful review of the evidence, the Board concludes that the evidence does not establish that the Veteran has been diagnosed with a current right ankle disability.  In this case, while the Veteran was treated for right leg pain during service, there is no evidence or diagnosis of a chronic right ankle disability.  Post-service medical evidence, including x-ray evidence and a VA examination report, also do not show that the Veteran has a right ankle disability.  The Board acknowledges the Veteran's statements regarding injuring his right ankle in service, but absent competent evidence of the existence of a disability, service connection cannot be granted.  See Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); Brammer v. Derwinski, 3 Vet. App. 223 (1992). 

The Board also acknowledges the Veteran's reports of ongoing right ankle pain, however, mere pain, alone, without a diagnosed or identifiable underlying malady or condition does not in and of itself constitute a disability for which service connection may be granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282   (1999), appeal dismissed in part, and vacated and remanded in part sub nom. Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).  The Veteran is competent as a lay person to identify observable symptoms such as pain.  However, as to the specific issue in this case, diagnosing a right ankle disability, the Veteran is not competent to diagnose such a disability, as it falls outside the common knowledge of a lay person.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (2007).   

In sum, as the competent medical evidence of record does not show the Veteran to have a current diagnosis of a right ankle disability, and therefore, the claim for service connection must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine; however, as the preponderance of the evidence is against the claim, that doctrine is not applicable. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 at 53-56.  

   
ORDER

Service connection for a right ankle disability is denied.


REMAND

With respect to the Veteran's claim of entitlement to service connection for a right hip disability, the Board finds that further development is warranted.

In January 2010, the Veteran underwent a VA examination and was diagnosed as having right hip greater trochanteric bursitis.  The Veteran told the examiner that he felt that his right hip pain was due to the repetitive trauma from all the strenuous manual labor he participated in during service, to include physical training and strenuous exercise.  The examiner provided a negative nexus statement for the right hip disability.  However, in providing a rationale, the examiner relied on the absence of any right hip injury or complaints in the service treatment records.  The examiner did not address the Veteran's reports of right hip pain related to strenuous activities during service.  In Dalton v. Nicholson, 21 Vet. App. 23 (2007), the United States Court of Appeals for Veterans Claims determined that an examination is inadequate where the examiner does not comment on the Veteran's reports, but instead relies on an absence of medical records to provide a negative opinion. 

In light of the above, this issue must once again be remanded for further VA opinion.          

Also, as discussed in the Introduction above, the Veteran filed a timely NOD to December 2015 and April 2016 rating decisions that assigned an 80 percent rating for bilateral hearing loss and denied reopening claims of service connection for hypertension and diabetes mellitus.  Because the NOD remains unprocessed, the Board finds that a remand is necessary for issuance of an SOC.  See Manlincon v. West, 12 Vet. App 238, 240-241 (1999).

Accordingly, the case is REMANDED for the following action:

1.  Forward the Veteran's claims file, to an appropriate examiner for a records review and request that he or she provide an opinion with respect to the Veteran's right hip disability.  

The claims file should be provided to the appropriate examiner for review, and the examiner should note that it has been reviewed.

The examiner must comment on the Veteran's report regarding the onset and continuity of symptomatology and opine as to whether it is at least as likely as not that the currently diagnosed right hip disability is related to the Veteran's period of active military service on any basis. 

In rendering an opinion, the examiner should not resort to mere speculation, but rather should consider that the phrase "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.  Thus, unless the examiner concludes that a current disability is either likely or unlikely the result of an event, injury, or disease incurred in service, the examiner should state whether it is at least as likely that the current disability is the result of an event, injury, or disease incurred in service as opposed to its being the result of some other factor or factors. 

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Since it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1 (2015), the Veteran's complete VA claims file, to include copies of all pertinent service treatment records, post-service treatment records and statements by the Veteran must be made available to the examiner for review.
 
2.  Once the above-requested development has been completed, readjudicate the claim.  If the decision remains adverse to the Veteran, he and his representative must be provided a supplemental statement of the case and an opportunity to respond. The case should then be returned to the Board for further appellate consideration, if otherwise in order.  

 3. The AOJ should also furnish the Veteran with an SOC that addresses his claims of an increased rating for bilateral hearing loss and whether new and material evidence has been received to reopen claims of entitlement to service connection for hypertension and for diabetes mellitus.  The Veteran should be informed that he must file a timely and adequate Substantive Appeal in order to perfect an appeal of these matters to the Board. See 38 C.F.R. §§ 20.200, 20.202, and 20.302(b) (2015). The claim(s) should not be certified to the Board unless a timely Substantive Appeal is filed by the Veteran.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


